Case 1:20-cv-00898-HYJ-RSK ECF No. 32, PageID.253 Filed 05/27/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 LAMAR BURTON,

        Plaintiff,
                                                    Case No. 1:20-cv-898
 v.
                                                    Hon. Hala Y. Jarbou
 MICHIGAN DEPARTMENT OF
 CORRECTIONS, et al.,

        Defendants.
 ____________________________/

                                          ORDER

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant Jon

Nehf filed a motion for summary judgment (ECF No. 21). The matter was referred to the

Magistrate Judge, who issued a Report and Recommendation on April 26, 2021, recommending

that this Court grant the motion and enter judgment in favor of Defendant Jon Nehf (ECF No.

31). The Report and Recommendation was duly served on the parties. No objections have

been filed. See 28 U.S.C. § 636(b)(1). Accordingly:

       IT IS ORDERED that the Report and Recommendation (ECF No. 31) is APPROVED

and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendant Jon Nehf’s Motion for Summary Judgment

(ECF No. 21) is GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
Case 1:20-cv-00898-HYJ-RSK ECF No. 32, PageID.254 Filed 05/27/21 Page 2 of 2




114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



 Dated:    May 27, 2021                             /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                               2
